Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160341987 A1 (CHUNG; TE-CHEN et al.)

    PNG
    media_image1.png
    251
    461
    media_image1.png
    Greyscale

[12]; a second substrate opposite the first substrate [11]; a liquid crystal layer between the first substrate and the second substrate [13]; a first electrode on a side of the first substrate facing the liquid crystal layer [122]; a second electrode between the liquid crystal layer and the first electrode [123], the second electrode being insulated from the first electrode [124]; and an anti-peeping electrode on a side of the second substrate facing the liquid crystal layer [112];
 wherein the display panel is configured to apply a voltage of Xop V on the common electrode, apply a DC voltage on the anti-peeping electrode, and apply an AC voltage on the pixel electrode in an anti-peeping mode, the AC voltage varies in a range between 0 V to 2Xop V, and Xop is a voltage of the pixel electrode corresponding to a maximum brightness of the display panel [the driving limitations do not materially alter the structure of the claims and are thus not further limiting to the structure and functionally inherent to the structure, see MPEP 2112 IV, “In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape. The court stated:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

[N]othing in Schreiber’s [applicant’s] claim suggests that Schreiber’s container is 'of a different shape’ than Harz’s [patent]. In fact, [ ] an embodiment according to Harz (Fig. 5) and the embodiment depicted in figure 1 of Schreiber’s application have the same general shape. For that reason, the examiner was justified in concluding that the opening of a conically shaped top as disclosed by Harz is inherently of a size sufficient to ‘allow [ ] several kernels of popped ”]  
Per claim 2, Chung teaches the display panel according to claim 1, further comprising a control apparatus [81], wherein the control apparatus is configured to control a voltage difference between the anti-peeping electrode and the first electrode or the second electrode to cause the display panel to operate in an anti-peeping mode or a non-anti-peeping mode [see paragraphs 0058-0061 and claim 1].  
Chung teaches the display panel according to claim 2, wherein one of the first electrode and the second electrode is a common electrode [122, see paragraph 0043] and the other one is a pixel electrode [123, paragraph 0031], the control apparatus is configured to generate a first voltage difference between the anti-peeping electrode and the common electrode in the anti-peeping mode [see paragraph 0054-0055, “FIG. 7a shows the simulation result of viewing angle of the LCD panel of FIG. 1 when the LCD panel has a cell gap of 4 um and no bias voltage is applied to the first electrode 112. As can be seen from FIG. 7a, when no bias voltage is applied to the first electrode 112, the LCD panel has a viewing angle from about −85 degrees to about 85 degrees both in the horizontal direction and in the vertical direction, which can meet the display requirement with a wide viewing angle.
[0055] FIG. 7b shows the simulation result of viewing angle of the LCD panel of FIG. 1 when the LCD panel has a cell gap of 4 um and a bias voltage of 3V is applied to the first electrode 112. As can be seen from FIG. 7b, when the first electrode 112 is applied with a bias the reduce thickness of the liquid crystal layer inherently creates interaction or potential different between the anti-peep electrodes 112 and the common electrode 123 or the pixel electrodes 122 wherein the potential difference creates an electric field that reduce the viewing angle], and to generate a second voltage difference between the anti-peeping electrode and the common electrode or to suspend the anti- peeping electrode in the non-anti-peeping mode, the second voltage difference being smaller than 2the first voltage difference [as the voltage is reduce, the viewing angle increase thus reducing the anti-peeping; furthermore, the driving limitations do not materially alter the structure of the claims and are thus not further limiting to the structure and functionally inherent to the structure, see MPEP 2112 IV, “In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape. The court stated:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

[N]othing in Schreiber’s [applicant’s] claim suggests that Schreiber’s container is 'of a different shape’ than Harz’s [patent]. In fact, [ ] an embodiment according to Harz (Fig. 5) and the embodiment depicted in figure 1 of Schreiber’s application have the same general shape. For that reason, the examiner was justified in concluding that the opening of a conically shaped top as disclosed by Harz is inherently of a size sufficient to ‘allow [ ] several kernels of popped popcorn to pass through at the same time’ and that the taper of Harz’s conically shaped top is ”]  
Per claim 4, Chung teaches the display panel according to claim 3, wherein the anti-peeping electrode comprises a surface electrode or a plurality of strip-shaped first sub-electrodes arranged at intervals [see figure 4, striped electrodes are used].  
Per claim 5, Chung teaches the display panel according to claim 4, wherein the first substrate comprises an array substrate [see paragraph 0030] and the second substrate comprises a color film substrate [see paragraph 0028].  
Per claim 6, Chung teaches the display panel according to claim 5, further comprising a first insulating layer between the first electrode and the second electrode [see paragraph 0030].  
Per claim 7, Chung teaches the display panel according to claim 5, wherein one of the first electrode [surface common electrode 122] and the second electrode is a surface electrode, and the other comprises a plurality of strip-shaped second sub-electrodes arranged at intervals [see figure 4, 123].  
Per claim 9, Chung teaches the display panel according to claim 7, wherein the anti-peeping electrode comprises the plurality of first sub-electrodes, orthographic projections of the plurality of first sub-electrodes on the second substrate and orthographic projections of the plurality of second sub-electrodes on the second substrate do not overlap [see figure 4].  
Per claim 12, Chung teaches the display panel according to claim 1, wherein the anti-peeping electrode comprises a transparent conductive material [see paragraph 0031].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160341987 A1 (CHUNG; TE-CHEN et al.)
Per claim 8, Chung teaches the display panel according to claim 7.  Chung lacks, but common knowledge teaches the anti-peeping electrode comprises the plurality of first sub-electrodes, and orthographic projections of the plurality of first sub-electrodes on the second substrate overlap orthographic projections of the plurality of second sub-electrodes on the second substrate, respectively.  The expected benefit of overlapping the common electrodes and the 
Per claim 10, Chung teaches the display panel according to claim 4, wherein the anti-peeping electrode comprises the plurality of first sub-electrodes.  Chung lacks, but common knowledge teaches anti-peeping electrodes having at least one of the plurality of first sub- electrodes with a width in a range of about 3.5 m to about 6.5 m, and an interval between adjacent first sub-electrodes is in a range of about 1.5 m to about 5.5 m.  Improved viewing angle control would have been an expected benefit. Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 11, Chung teaches the display panel according to claim 1.  Chung lacks, but common knowledge teaches, anti-peeping electrode having a thickness in a range of about 100A to about 1000 A.  Reduce cell thickness and optical noise would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.
Regarding Applicant’s argument, the driving limitations do not materially alter the structure of the claims and are thus not further limiting to the structure and functionally inherent to the structure, see MPEP 2112 IV, “In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top, i.e., both structures had the same general shape. The court stated:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

[N]othing in Schreiber’s [applicant’s] claim suggests that Schreiber’s container is 'of a different shape’ than Harz’s [patent]. In fact, [ ] an embodiment according to Harz (Fig. 5) and the embodiment depicted in figure 1 of Schreiber’s application have the same general shape. For that reason, the examiner was justified in concluding that the opening of a conically shaped top as disclosed by Harz is inherently of a size sufficient to ‘allow [ ] several kernels of popped popcorn to pass through at the same time’ and that the taper of Harz’s conically shaped top is inherently of such a shape ‘as to by itself jam up the popped popcorn before the end of the cone 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JAMES A DUDEK/Primary Examiner, Art Unit 2871